2/DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The reply filed on 2/2/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the amended claims are directed to an invention that is independent or distinct from the invention originally claimed. See 37 CFR 1.111.

Newly amended claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claims were restricted in the Office action mailed on 6/1/2020. The applicant elected Group IV, claims 12-14 with traverse in the reply filled on 7/30/2020. There was a typo in the original restriction requirement not pertaining the elected invention and the examiner asked the Atty of record if they wished to maintain the original election of Group IV, claims 12-14, with traverse under the above condition. Atty McDowell indicated they understood the typo and would maintain the original election. Claims 2-10, 15, and 18 were withdrawn from consideration as drawn to an unelected invention. The examined claims ware Claims 1, 11-14, 16, and 17. 
Newly amended Claim 11 is drawn to of Invention 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 11 and all originally elected claims dependent on it, i.e. Claims 11, 16, and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877